Title: Notes of a Conversation with George Washington, 7 February 1793
From: Jefferson, Thomas
To: 


Feb. 7. 1793. I waited on the President with letters and papers from Lisbon. After going through these I told him that I had for some time suspended speaking with him on the subject of my going out  of office because I had understood that the bill for intercourse with foreign nations was likely to be rejected by the Senate in which case the remaining business of the department would be too inconsiderable to make it worth while to keep it up. But that the bill being now passed I was freed from the considerations of propriety which had embarrassed me: that &c. [nearly in the words of a letter to Mr. T. M. Randolph of a few days ago] and that I should be willing, if he had taken no arrangements to the contrary to continue somewhat longer, how long I could not say, perhaps till summer, perhaps autumn. He said, so far from taking arrangements on the subject, he had never mentioned to any mortal the design of retiring which I had expressed to him, till yesterday having heard that I had given up my house and that it was rented by another, whereupon he mentioned it to Mr. E. Randolph and asked him, as he knew my retirement had been talked of, whether he had heard any persons suggested in conversations to succeed me. He expressed his satisfaction at my change of purpose, and his apprehensions that my retirement would be a new source of uneasiness to the public. He said Govr. Lee had that day informed of the general discontent prevailing in Virga., of which he never had had any conception, much less sound information. That it appeared to him very alarming. He proceed to express his earnest wish that Hamilton and my self could coalesce in the measures of the government, and urged here the general reasons for it which he had done to me on two former conversations. He said he had proposed the same thing to Ham. who expressed his readiness, and he thought our coalition would secure the general acquiescence of the public.—I told him my concurrence was of much less importance than he seemed to imagine: that I kept my self aloof from all cabal and correspondence on the subject of the government, and saw and spoke with as few as I could. That as to a coalition with Mr. Hamilton, if by that was meant that either was to sacrifice his general system to the other, it was impossible. We had both no doubt formed our conclusions after the most mature consideration and principles conscientiously adopted could not be given up on either side. My wish was to see both houses of Congr. cleansed of all persons interested in the bank or public stocks: and that a pure legislature being given us, I should always be ready to acquiesce under their determinations even if contrary to my own opinions, for that I subscribed to the principle that the will of the majority honestly expressed should give law. I confirmed him in the fact of the great discontents to the South, that they were grounded on seeing that their judgments and interests were sacrificed to those of the Eastern states on every occasion, and their  belief that it was the effect of a corrupt squadron of voters in Congress at the command of the Treasury, and they saw that if the votes of those members who had an interest distinct from and contrary to the general interest of their constituents had been withdrawn, as in decency and honesty they should have been, the laws would have been the reverse of what they are in all the great questions. I instanced the new assumption carried in the H. of Repr. by the Speaker’s vote. On this subject he made no reply.— He explained his remaining in office to have been the effect of strong sollicitations after he returned here declaring that he had never mentioned his purpose of going out but to the heads of departments and Mr. Madison; he expressed the extreme wretchedness of his existence while in office, and went lengthily into the late attacks on him for levees &c.—and explained to me how he had been led into them by the persons he consulted at New York, and that if he could but know what the sense of the public was, he would most chearfully conform to it.
